--------------------------------------------------------------------------------

ENERTOPIA CORP.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

INSTRUCTIONS TO PURCHASER

1.

All purchasers must complete all the information in the boxes on page 1 and sign
where indicated with an “X”.

    2.

If you are using the “existing security holder” exemption, then complete and
sign the “Existing Security Holder” form that starts on page 5. The purpose of
the form is to determine whether you meet the standards for participation in a
private placement under BC Instrument 45-534;

    3.

If you are resident in Ontario, or are purchasing less than $150,000 and are an
“accredited investor”, then complete and sign the “Accredited Investor Form”
that starts on page 6. The purpose of the form is to determine whether you meet
the standards for participation in a private placement under National Instrument
45-106.

    4.

If you are a “U.S. Purchaser”, complete and sign the certification that starts
on page 10. A “U.S. Purchaser” is (a) any “U.S. person” as defined in Regulation
S under United States federal securities laws, (b) any person purchasing
securities on behalf of any “U.S. Person” or any person in the United States,
(c) any person that receives or received an offer of the securities while in the
United States, (d) any person that is in the United States at the time the
purchaser’s buy order was made or this subscription agreement was executed or
delivered. “U.S. person” includes but is not limited to (i) any natural person
resident in the United States; (ii) any partnership or corporation organized or
incorporated under the laws of the United States; (iii) any partnership or
corporation organized outside the United States by a U.S. person principally for
the purpose of investing in securities not registered under the U.S. Securities
Act of 1933, unless it is organized or incorporated, and owned, by accredited
investors who are not natural persons, estates or trusts; (iv) any estate or
trust of which any executor or administrator or trustee is a U.S. person.


--------------------------------------------------------------------------------

This is page 1 of 23 pages of a subscription agreement and related appendices,
acknowledgements, provisions and forms. Collectively, these pages together are
referred to as the “Subscription Agreement”.

PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

TO: ENERTOPIA CORP., (the “Issuer”), of 950 – 1130 West Pender Street,
Vancouver, BC V6E 4A4

Subject and pursuant to the terms set out in the Terms on pages 2 to 4, the
General Provisions on pages 15 to 23 and the other appendices, acknowledgements,
provisions and forms attached which are hereby incorporated by reference, the
undersigned purchaser (the “Purchaser”) hereby irrevocably subscribes for, and
on Closing will purchase from the Issuer, the following securities at the
following price:

______________________Units CDN$0.06 Unit for a total purchase price of $
________________________________________________________________ The Purchaser
owns, directly or indirectly, the following securities of the Issuer:     [Check
if applicable]      The Purchaser is: [  ] an insider of the Issuer   [  ]a
member of a Pro Group                                             [  ] a
director, officer or Promoter of the Issuer [  ] a Voting Holder (as defined
herein)

The Purchaser directs the Issuer to issue, register and deliver the certificates
representing the Purchased Securities as follows:

REGISTRATION INSTRUCTIONS   DELIVERY INSTRUCTIONS             Name to appear on
certificate   Name and account reference, if applicable             Account
reference if applicable   Contact name             Address   Address            
    Telephone Number

EXECUTED by the Purchaser this _______ day of _____________ , 2015. By executing
this Subscription Agreement, the Purchaser certifies that the Purchaser and any
beneficial purchaser for whom the Purchaser is acting is resident in the
jurisdiction shown as the “Address of Purchaser”.

    EXECUTION BY PURCHASER:       Accepted this ________________day of
________________, 2015   X     Signature of individual (if Purchaser is an
individual)       ENERTOPIA CORP.   X Per:   Authorized signatory (if Purchaser
is not an individual)             Authorized signatory   Name of Purchaser
and/or authorized signatory (please     print)                 Name of
beneficial purchaser for whom Purchaser is     contracting (if applicable)
(please print)                 Address of Purchaser (residence)                
Address of beneficial purchaser (if applicable)                 Telephone number
and e-mail address

The Issuer accepts the subscription as set forth above on the terms and
conditions contained in this Subscription Agreement.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 2 of 23 pages


 TERMS           Reference date of this Subscription Agreement November 5, 2014
(the “Agreement Date”)            The Offering           The Issuer ENERTOPIA
CORP.           Offering The offering (the “Offering”) consists of an aggregate
of up to 5,000,000 units of the Issuer (the “Units”)           Purchased
Securities

The “Purchased Securities” are Units. Each Unit consists of one previously
unissued common share, as presently constituted (a “Share”) and one (1)
non-transferable common share purchase warrant (each whole warrant, a “Warrant”)
of the Issuer. One Warrant will entitle the holder, on exercise, to purchase one
additional common share of the Issuer (a “Warrant Share”) at a price of US$0.10
per Warrant Share at any time until the close of business on the day which is 24
months from the date of issue of the Warrant, and thereafter at a price of
US$0.15 per Warrant Share at any time until the close of business on the day
which is 36 months from the date of issue of the Warrant.

 



   



Total amount

Up to CDN $300,000

 



   



Price

CDN$0.06 per Unit

 



   



Warrants

The Warrants will be issued and registered in the name of the purchasers or
their nominees. The Warrants will be non-transferable subject to resale
restrictions and legends.

 



   



The certificates representing the Warrants will, among other things, include
provisions for the appropriate adjustment in the class, number and price of the
Warrant Shares issued upon exercise of the Warrants upon the occurrence of
certain events, including any subdivision, consolidation or reclassification of
the Issuer’s common shares, the payment of stock dividends and the amalgamation
of the Issuer.

 



   



Selling Jurisdictions

The Units may be sold in the provinces of Canada and in certain overseas
jurisdictions as the Issuer may determine and in the United States in accordance
with available exemptions (the “Selling Jurisdictions”).

 



   



Exemptions

The Offering will be made in accordance with the following exemptions from the
prospectus requirements:

          (a) the “existing security holder” exemption found in BC Instrument
45-534 - Exemption from prospectus requirement for certain trades to existing
security holders;           (b) the “accredited investor” exemption found in
section 2.3 of National Instrument 45-106 Prospectus and Registration
Exemptions;           (c) the “minimum amount investment ($150,000)” exemption
found in section 2.10 of National Instrument 45-106 Prospectus and Registration
Exemptions;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 3 of 23 pages


(d) the “offshore” exemption found in BC Instrument 72-503 Distributions outside
British Columbia; and           (e) in the United States, Rule 506 of Regulation
D and/or section 4(2) of the United States Securities Act of 1933, as amended.  
        Resale restrictions and legends The Purchased Securities will be subject
to a hold period that starts to run on Closing. The Purchaser acknowledges that
the certificates representing the Purchased Securities will bear the following
legends:     “Unless permitted under securities legislation, the holder of this
security must not trade the security before [insert the date that is four months
and a day after the distribution date.]”             “THE SECURITIES REPRESENTED
HEREBY HAVE BEEN OFFERED IN AN OFFSHORE TRANSACTION TO A PERSON WHO IS NOT A
U.S. PERSON (AS DEFINED HEREIN) PURSUANT TO REGULATION S UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE "1933 ACT").             NONE OF THE
SECURITIES REPRESENTED HEREBY HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY
U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, MAY NOT BE OFFERED OR
SOLD, DIRECTLY OR INDIRECTLY, IN THE UNITED STATES (AS DEFINED HEREIN) OR TO
U.S. PERSONS EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE
1933 ACT, PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR
PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE STATE SECURITIES LAWS. IN ADDITION, HEDGING TRANSACTIONS
INVOLVING THE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933
ACT. "UNITED STATES" AND "U.S. PERSON" ARE AS DEFINED BY REGULATION S UNDER THE
1933 ACT. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE GOOD DELIVERY IN
SETTLEMENT OF TRANSACTIONS ON STOCK EXCHNAGES IN CANADA.”                
Certificates representing Purchased Securities issued to U.S. Purchasers will
bear additional legends as set forth in the “Certification of US
Purchaser”.           Purchasers are advised to consult with their own legal
counsel or advisors to determine the resale restrictions that may be applicable
to them.           Closing Date Payment to the Issuer for, and delivery of, the
Units is scheduled to occur on January 29, 2015 or on such other date or dates
as may be determined by the Issuer (the “Closing Date”).


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 4 of 23 pages


Additional definitions In the Subscription Agreement, the following words have
the following meanings unless otherwise indicated:       (a) “Purchased
Securities” means the Units purchased under this Subscription Agreement;        
    (b) “Securities” means the Shares, the Warrants and the Warrant Shares;    
        (c) “Warrants”, as defined above, includes the certificates representing
the Warrants.            The Issuer   Jurisdiction of organization The Issuer is
incorporated under the laws of the State of Nevada     Stock exchange listings
The common shares of the Issuer are listed on the Canada Securities Exchange
(the “Exchange”).      End of Terms


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 5 of 23 pages

EXISTING SECURITY HOLDER CONFIRMATION

CANADIAN RESIDENTS (EXCLUDING ONTARIO AND NEWFOUNDLAND)

The Subscriber represents and warrants to Enertopia Corp. (the “Company”) that
(please place an “X” on the appropriate line):

_________   (a) The subscriber is a person that has obtained advice regarding
the suitability of the investment and, if the person is resident in a
jurisdiction of Canada, that advice has been obtained from a person that is
registered as an investment dealer in the jurisdiction,     Or     _________  
(b) the aggregate acquisition cost to the subscriber for the Units purchased
under BC Instrument 45-534 ~ Exemption from prospectus requirement for certain
trades to existing shareholders (BCI 45-534), when combined with the acquisition
cost to the Subscriber for the purchase of any other security from the Company
issued under BCI 45-534 in the last 12 months, does not exceed $15,000.

The representations and warranties made in this certificate are true and
accurate as of the date of this certificate and will be true and accurate as of
the date of closing of the transaction contemplated by this Agreement. If any
such representations and warranties become untrue or inaccurate prior to the
closing, the undersigned Subscriber will give the Company immediate written
notice.

The Subscriber acknowledges that the Company will be relying on this certificate
in connection with the Agreement. The statements made in this certificate are
true.

 

Dated ________________ , 2015

 

Signature of Subscriber:           Name of Subscriber:           Authorized
Signatory of Subscriber           (if Corporate Subscriber):           Address
of Subscriber:    


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 6 of 23 pages

ACCREDITED INVESTOR FORM

(Capitalized terms not specifically defined in this Form have the meaning
ascribed to them in the Subscription Agreement to which this Form is attached.)

In connection with the execution of the Subscription Agreement to which this
Form is attached, the undersigned (the “Purchaser”) represents and warrants to
the Issuer that the Purchaser satisfies one or more of the categories indicated
below (please place an “X” on the appropriate lines):

______Category 1 a Canadian financial institution, or a Schedule III bank      
______Category 2 the Business Development Bank of Canada incorporated under the
Business Development Bank of Canada Act (Canada)       ______Category 3 a
subsidiary of any person referred to in Category 1 or 2, if the person owns all
of the voting securities of the subsidiary, except the voting securities
required by law to be owned by directors of that subsidiary       ______Category
4 a person registered under the securities legislation of a jurisdiction of
Canada as an adviser or dealer, other than a person registered solely as a
limited market dealer under one or both of the Securities Act (Ontario) or the
Securities Act (Newfoundland and Labrador)       ______Category 5 an individual
registered or formerly registered under the securities legislation of a
jurisdiction of Canada as a representative of a person referred to in Category 4
      ______Category 6 the Government of Canada or a jurisdiction of Canada, or
any crown corporation, agency or wholly owned entity of the Government of Canada
or a jurisdiction of Canada       ______Category 7 a municipality, public board
or commission in Canada and a metropolitan community, school board, the Comité
de gestion de la taxe scolaire de l’ile de Montreal or an intermunicipal
management board in Québec       ______Category 8 any national, federal, state,
provincial, territorial or municipal government of or in any foreign
jurisdiction, or any agency of that government       ______Category 9 a pension
fund that is regulated by either the Office of the Superintendent of Financial
Institutions (Canada) or a pension commission or similar regulatory authority of
a jurisdiction of Canada       _____Category 10 an individual who, either alone
or with a spouse, beneficially owns, directly or indirectly, financial assets
having an aggregate realizable value that before taxes, but net of any related
liabilities, exceeds $1,000,000       _____Category 11 an individual whose net
income before taxes exceeded $200,000 in each of the two (2) most recent
calendar years or whose net income before taxes combined with that of a spouse
exceeded $300,000 in each of the two (2) most recent calendar years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year       _____Category 12 an individual who, either alone or with a
spouse, has net assets of at least $5,000,000       _____Category 13 a person,
other than an individual or investment fund, that has net assets of at least
$5,000,000 as shown on its most recently prepared financial statements      
_____Category 14 an investment fund that distributes or has distributed its
securities only to         (a) a person that is or was an accredited investor at
the time of the distribution;       (b) a person that acquires or acquired
securities in the circumstances referred to in sections 2.10 of National
Instrument 45-106 [Minimum amount investment], and 2.19 of National Instrument
45-106 [Additional investment in investment funds]; or       (c) a person
described in paragraph (a) or (b) that acquires or acquired securities under
section 2.18 of National Instrument 45-106 [Investment fund reinvestment]


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 7 of 23 pages


_____Category 15 an investment fund that distributes or has distributed
securities under a prospectus in a jurisdiction of Canada for which the
regulator or, in Quebec, the securities regulatory authority, has issued a
receipt       _____Category 16 a trust company or trust corporation registered
or authorized to carry on business under the Trust and Loan Companies Act
(Canada) or under comparable legislation in a jurisdiction of Canada or a
foreign jurisdiction, acting on behalf of a fully managed account managed by the
trust company or trust corporation, as the case may be       _____Category 17 a
person acting on behalf of a fully managed account managed by that person, if
that person       (a) is registered or authorized to carry on business as an
adviser or the equivalent under the securities legislation of a jurisdiction of
Canada or a foreign jurisdiction; and         (b) in Ontario, is purchasing a
security that is not a security of an investment fund       _____Category 18 a
registered charity under the Income Tax Act (Canada) that, in regard to the
trade, has obtained advice from an eligibility adviser or an adviser registered
under the securities legislation of the jurisdiction of the registered charity
to give advice on the securities being traded       _____Category 19 an entity
organized in a foreign jurisdiction that is analogous to any of the entities
referred to in Categories 1 to 4 or Category 9 in form and function      
_____Category 20 a person in respect of which all of the owners of interests,
direct, indirect or beneficial, except the voting securities required by law to
be owned by directors, are persons that are accredited investors      
_____Category 21 an investment fund that is advised by a person registered as an
adviser or a person that is exempt from registration as an adviser      
_____Category 22 a person that is recognized or designated by the securities
regulatory authority or, except in Ontario and Québec, the regulator as        
(a) an accredited investor; or       (b) an exempt purchaser in Alberta or
British Columbia after National Instrument 45-106 came into force

The statements made in this Form are true and accurate as of the date of signing
and will be true and accurate as of the Closing Date. If any such
representations and warranties shall cease to be true and accurate at any time
prior to Closing, the Purchaser will promptly notify the Issuer.

Dated ________________________________________2015.

X Signature of individual (if Purchaser is an individual)   X Authorized
signatory (if Purchaser is not an individual)     Name of Purchaser (please
print)     Name of authorized signatory (please print)     Official capacity of
authorized signatory (please print)


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 8 of 23 pages

For the purposes hereof:

  (a) “accredited investor” means a person who meets the criteria in any of the
above categories;             (b) “Canadian financial institution” means:      
      (i)

an association governed by the Cooperative Credit Associations Act (Canada) or a
central cooperative credit society for which an order has been made under
section 473(1) of that Act; or

            (ii)

a bank, loan corporation, trust company, trust corporation, insurance company,
treasury branch, credit union, caisse populaire, financial services cooperative,
or league that, in each case, is authorized by an enactment of Canada or a
jurisdiction of Canada to carry on business in Canada or a jurisdiction of
Canada;

            (c)

“eligibility adviser” means

            (i)

a person that is registered as an investment dealer or in an equivalent category
of registration under the securities legislation of the jurisdiction of a
purchaser and authorized to give advice with respect to the type of security
being distributed; and

            (ii)

in Saskatchewan or Manitoba, also means a lawyer who is a practicing member in
good standing with a law society of a jurisdiction of Canada or a public
accountant who is a member in good standing of an institute or association of
chartered accountants, certified general accountants or certified management
accountants in a jurisdiction of Canada provided that the lawyer or public
accountant must not:

            (A)

have a professional, business or personal relationship with the issuer, or any
of itsdirectors, executive officers, founders or control persons, and

            (B)

have acted for or been retained personally or otherwise as an employee,
executive officer, director, associate or partner of a person that has acted for
or been retained by the issuer or any of its directors, executive officers,
founders or control persons within the previous 12 months;

            (d)

“financial assets” means

            (i)

cash,

            (ii)

securities, or

            (iii)

a contract of insurance, a deposit or an evidence of a deposit that is not a
security for the purposes of securities legislation; 

          (e) “fully managed account” means an account of a client for which a
person makes the investment decisions if that person has full discretion to
trade in securities for the account without requiring the client’s express
consent to a transaction;             (f) “investment fund” means a mutual fund
or a non-redeemable investment fund, and, for great certainty in British
Columbia, includes an employee venture capital corporation and a venture capital
corporation as such terms are defined in National Instrument 81-106 Investment
Fund Continuous Disclosure;               (g) “non-redeemable investment fund”
means an issuer:             (i)

whose primary purpose is to invest money provided by its securityholders;

            (ii)

that does not invest

         

(A)

for the purpose of exercising or seeking to exercise control of an issuer, other
than an issuer that is a mutual fund or a non-redeemable investment fund, or    
        (B)

for the purpose of being actively involved in the management of any issuer in
which it invests, other than an issuer that is a mutual fund or a non-redeemable
investment fund, and

            (iii)

that is not a mutual fund;

          (h) “person” includes         (i)

an individual;

            (ii)

a corporation;

            (iii)

a partnership, trust, fund and an association, syndicate, organization or other
organized group of persons, whether incorporated or not; and

            (iv)

an individual or other person in that person’s capacity as a trustee, executor,
administrator or personal or other legal representative;

          (i) “related liabilities” means             (i)

liabilities incurred or assumed for the purpose of financing the acquisition or
ownership of financial assets, or

            (ii)

liabilities that are secured by financial assets;

            (j)

“Schedule III bank” means an authorized foreign bank named in Schedule III of
the Bank Act (Canada);


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 9 of 23 pages


  (k) “spouse” means, an individual who,       (i) is married to another
individual and is not living separate and apart within the meaning of the
Divorce Act (Canada), from the other individual,         (ii) is living with
another individual in a marriage-like relationship, including a marriage-like
relationship between individuals of the same gender, or             (iii) in
Alberta, is an individual referred to in paragraph (i) or (ii), or is an adult
interdependent partner within the meaning of the Adult Interdependent
Relationships Act (Alberta); and        (l) “subsidiary” means an issuer that is
controlled directly or indirectly by another issuer and includes a subsidiary of
that subsidiary.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 10 of 23 pages

PROVISIONS APPLICABLE TO A UNITED STATES PURCHASER

CERTIFICATION OF U.S. PURCHASER

NOTE: the provisions on this page are applicable ONLY if the Purchaser is in the
United States or is a “U.S. person” as defined in Regulation S under the United
States Securities Act of 1933, as amended.

(Capitalized terms not specifically defined in this Certification have the
meaning ascribed to them in the Subscription Agreement to which this Schedule is
attached.)

In connection with the execution of the Subscription Agreement to which this
Schedule is attached, the undersigned (the “Purchaser”) represents and warrants
to the Issuer that:

1.

It has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Securities
and it is able to bear the economic risk of loss of its entire investment.

      2.

The Issuer has provided to it the opportunity to ask questions and receive
answers concerning the terms and conditions of the offering and it has had
access to such information concerning the Issuer as it has considered necessary
or appropriate in connection with its investment decision to acquire the
Securities.

      3.

It is acquiring the Securities for its own account, for investment purposes only
and not with a view to any resale, distribution or other disposition of the
Securities in violation of the United States securities laws.

      4.

It understands the Securities have not been and will not be registered under the
United States Securities Act of 1933, as amended (the “1933 Act”) or the
securities laws of any state of the United States and that the sale contemplated
hereby is being made in reliance on an exemption from such registration
requirements.

      5.

If the Purchaser is an individual (that is, a natural person and not a
corporation, partnership, trust or other entity), then it satisfies one or more
of the categories indicated below (please place an “X” on the appropriate
lines):

       ___________

a natural person whose individual net worth, or joint net worth with that
person’s spouse, at the time of purchase exceeds US $1,000,000, calculated by
(i) not including the person’s primary residence as an asset; (ii) not including
indebtedness that is secured by the person's primary residence, up to the
estimated fair market value of the primary residence at the time of the sale of
the securities as a liability (except that if the amount of such indebtedness
outstanding at the time of the sale of securities exceeds the amount outstanding
60 days before such time, other than as a result of the acquisition of the
primary residence, the amount of such excess shall be included as a liability);
and (iii) including indebtedness that is secured by the person's primary
residence in excess of the estimated fair market value of the primary residence
at the time of the sale of the securities as a liability;

       ___________

A natural person who had an individual income in excess of US $200,000 in each
of the two most recent years or joint income with that person’s spouse in excess
of US $300,000 in each of those years and has a reasonable expectation of
reaching the same income level in the current year;

      6.

If the Purchaser is a corporation, partnership, trust or other entity), then it
satisfies one or more of the categories indicated below (please place an “X” on
the appropriate lines):

       ___________

An organization described in Section 501(c)(3) of the United States Internal
Revenue Code, a corporation, a Massachusetts or similar business trust or
partnership, not formed for the specific purpose of acquiring the Securities,
with total assets in excess of US $5,000,000;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 11 of 23 pages NOTE: the provisions on this page are applicable
ONLY if the Purchaser is in the United States or is a “U.S. person” as defined
in Regulation S under the United States Securities Act of 1933, as amended. 


___________ A trust that (a) has total assets in excess of US $5,000,000, (b)
was not formed for the specific purpose of acquiring the Securities and (c) is
directed in its purchases of securities by a person who has such knowledge and
experience in financial and business matters that he/she is capable of
evaluating the merits and risks of an investment in the Securities;      
___________ An investment company registered under the Investment Company Act of
1940 or a business development company as defined in Section 2(a)(48) of that
Act;       ___________ A Small Business Investment Company licensed by the U.S.
Small Business Administration under Section 301(c) or (d) of the Small Business
Investment Act of 1958;       ___________ A private business development company
as defined in Section 202(a)(22) of the Investment Advisors Act of 1940; or    
  ___________ An entity in which all of the equity owners satisfy the
requirements of one or more of the foregoing categories.


7.

It has not purchased the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, internet, television or other form of telecommunications,
or any seminar or meeting whose attendees have been invited by general
solicitation or general advertising.

      8.

If it decides to offer, sell or otherwise transfer any of the Securities, it
will not offer, sell or otherwise transfer any of such Securities directly or
indirectly, unless:

      (a)

the sale is to the Issuer;

      (b)

the sale is made outside the United States in a transaction meeting the
requirements of Rule 904 of Regulation S under the 1933 Act and in compliance
with applicable local laws and regulations;

      (c)

the sale is made pursuant to the exemption from the registration requirements
under the 1933 Act provided by Rule 144 thereunder and in accordance with any
applicable state securities or “blue sky” laws; or

      (d)

the Securities are sold in a transaction that does not require registration
under the 1933 Act or any applicable state laws and regulations governing the
offer and sale of securities; and

      (e)

it has prior to such sale pursuant to subsection (c) or (d) furnished to the
Issuer an opinion of counsel reasonably satisfactory to the Issuer.

      9.

The certificates representing the Securities (and any certificates issued in
exchange or substitution for the Securities) will bear a legend in substantially
the form as follows:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”). THE
HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES FOR THE BENEFIT OF THE
COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD OR OTHERWISE TRANSFERRED ONLY
(A) TO THE COMPANY; (B) OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE U.S. SECURITIES ACT OR (C) IN ACCORDANCE WITH THE
EXEMPTION FROM REGISTRATION UNDER THE U.S. SECURITIES ACT PROVIDED BY RULE 144
THEREUNDER, IF AVAILABLE, AND IN COMPLIANCE WITH ANY APPLICABLE STATE SECURITIES
LAWS; OR (D) IN A TRANSACTION THAT DOES NOT REQUIRE REGISTRATION UNDER THE U.S.
SECURITIES ACT OR ANY APPLICABLE STATE SECURITIES LAWS, AND, IN THE CASE OF
PARAGRAPH (C) OR (D), THE SELLER FURNISHES TO THE CORPORATION AN OPINION OF
COUNSEL OF RECOGNIZED STANDING IN FORM AND SUBSTANCE SATISFACTORY TO THE
CORPORATION TO SUCH EFFECT. DELIVERY OF THIS CERTIFICATE MAY NOT CONSTITUTE GOOD
DELIVERY IN SETTLEMENT OF TRANSACTIONS ON STOCK EXCHANGES IN CANADA.”

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 12 of 23 pages NOTE: the provisions on this page are applicable
ONLY if the Purchaser is in the United States or is a “U.S. person” as defined
in Regulation S under the United States Securities Act of 1933, as amended. 

Delivery of certificates bearing such a legend may not constitute “good
delivery” in settlement of transactions on Canadian stock exchanges or
over-the-counter markets. If the Issuer is a “foreign issuer” with no
“substantial U.S. market interest” (all within the meaning of Regulation S under
the 1933 Act) at the time of sale, a new certificate, which will constitute
“good delivery”, will be made available to the Purchaser upon provision by the
Purchaser of a declaration in the form attached as Appendix “A” together with
such other evidence of the availability of an exemption as the Issuer or its
transfer agent may reasonably require.

Certificates representing Warrants, and all certificates issued in exchange
therefore or in substitution thereof, shall bear the following legend in
substantially the following form:

“THIS WARRANT AND THE SECURITIES DELIVERABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S.
SECURITIES ACT”), OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THIS
WARRANT MAY NOT BE EXERCISED BY OR ON BEHALF OF A “U.S. PERSON” OR A PERSON IN
THE UNITED STATES UNLESS THE WARRANT AND THE UNDERLYING SECURITIES HAVE BEEN
REGISTERED UNDER THE U.S. SECURITIES ACT AND THE APPLICABLE SECURITIES
LEGISLATION OF ANY SUCH STATE OR AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE. “UNITED STATES” AND “U.S. PERSON” ARE AS DEFINED BY
REGULATION S UNDER THE U.S. SECURITIES ACT.”

10.

It understands and agrees that there may be material tax consequences to the
Purchaser of an acquisition or disposition of the Securities. The Issuer gives
no opinion and makes no representation with respect to the tax consequences to
the Purchaser under United States, state, local or foreign tax law of the
undersigned’s acquisition or disposition of such Securities, in particular, no
determination has been made whether the Issuer will be a “passive Foreign
investment company” (“PFIC”) within the meaning of Section 1291 of the United
States Internal Revenue Code.

    11.

It understands and agrees that the financial statements of the Issuer have been
prepared in accordance with Canadian generally accepted accounting principles,
which differ in some respects from United States generally accepted accounting
principles, and thus may not be comparable to financial statements of United
States companies.

    12.

It consents to the Issuer making a notation on its records or giving
instructions to any transfer agent of the Issuer in order to implement the
restrictions on transfer set forth and described in this Certification and the
Subscription Agreement.

    13.

It is resident in the United States of America, its territories and possessions
or any state of the United States or the District of Columbia (collectively the
“United States”), a “U.S. Person” as such term is defined in Regulation S of the
1933 Act or was in the United States at the time the securities were offered or
the Subscription Agreement was executed.

    14.

It understands that the Securities are “restricted securities” under applicable
federal securities laws and that the 1933 Act and the rules of the SEC provide
in substance that the Purchaser may dispose of the Securities only pursuant to
an effective registration statement under the 1933 Act or an exemption
therefrom, and, other than as set out herein, the Purchaser understands that the
Issuer has no obligation to register any of the Securities or to take action so
as to permit sales pursuant to the 1933 Act (including Rule 144 thereunder).
Accordingly, the Purchaser understands that absent registration, under the rules
of the SEC, the Purchaser may be required to hold the Securities indefinitely or
to transfer the Securities in “private placements” which are exempt from
registration under the 1933 Act, in which event the transferee will acquire
“restricted securities” subject to the same limitations as in the hands of the
Purchaser. As a consequence, the Purchaser understands that it must bear the
economic risks of the investment in the Securities for an indefinite period of
time.


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 13 of 23 pages NOTE: the provisions on this page are applicable
ONLY if the Purchaser is in the United States or is a “U.S. person” as defined
in Regulation S under the United States Securities Act of 1933, as amended. 


15.

It has no intention to distribute, and shall not transfer, either directly or
indirectly any of the Securities to any person within the United States or to
U.S. persons, as defined in Regulations S (a “US Person”) except pursuant to an
effective registration statement under the 1933 Act, or an exemption therefrom.

    16.

It has no intention to distribute, and shall not transfer, either directly or
indirectly any of the Securities to any person within the United States or to
U.S. persons, as defined in Regulations S (a “US Person”) except pursuant to an
effective registration statement under the 1933 Act, or an exemption therefrom.

The statements made in this Certification are true and accurate to the best of
my information and belief and I will promptly notify the Issuer of any changes
in the answers.

ONLY U.S. PURCHASERS NEED COMPLETE AND SIGN

Dated _____________________________, 2015

X Signature of individual (if Purchaser is an individual)   X Authorized
signatory (if Purchaser is not an individual)     Name of Purchaser (please
print)     Name of authorized signatory (please print)     Official capacity of
authorized signatory (please print)


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 14 of 23 pages

APPENDIX “A”

Declaration for removal of legend (To Be Completed at Time of Legend Removal)

TO: Olympia Trust Company as registrar and transfer agent for the common shares
of ENERTOPIA CORP. (the “Company”).

The undersigned (A) acknowledges that the sale of the common shares represented
by certificate number _______________, to which this declaration relates, is
being made in reliance on Rule 904 of Regulation S under the United States
Securities Act of 1933, as amended (the “1933 Act”), and (B) certifies that (1)
the undersigned is not an “affiliate” (as defined in Rule 405 under the 1933
Act) of the Company; (2) the offer of such securities was not made to a person
in the United States and either (a) at the time the buy order was originated,
the buyer was outside the United States, or the seller and any person acting on
its behalf reasonably believe that the buyer was outside the United States, or
(b) the transaction was executed on or through the facilities of a designated
offshore securities market within the meaning of Rule 902(b) under the 1933 Act,
and neither the seller nor any person acting on its behalf knows that the
transaction has been prearranged with a buyer in the United States; (3) neither
the seller nor any person acting on its behalf engaged in any directed selling
efforts in connection with the offer and sale of such securities; and (4) the
sale is bona fide and not for the purpose of “washing off” the resale
restrictions imposed because the securities are “restricted securities” (as that
term is defined in Rule 144(a)(3) under the 1933 Act); (5) the seller does not
intend to replace such securities with fungible unrestricted securities; and (6)
the contemplated sale is not a transaction, or part of a series of transactions,
which, although in technical compliance with Regulation S, is part of a plan or
scheme to evade the registration provisions of the 1933 Act. Terms used herein
have the meanings given to them by Regulation S under the 1933 Act.

By: __________________________________Dated: ____________________________

Signature Name

(please print)

Affirmation by Seller’s Broker-Dealer

We have read the foregoing representations of our customer,
_________________________(the “Seller”) dated _______________________, with
regard to the sale, for such Seller’s account, of the common shares represented
by certificate number ______________of the Company described therein, and we
hereby affirm that, to the best of our knowledge and belief, the facts set forth
therein are full, true and correct.

__________________________________________

Name of Firm

By: _______________________________________

Authorized officer

Date: _____________________________________


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 15 of 23 pages

GENERAL PROVISIONS

1

DEFINITIONS

1.1     In the Subscription Agreement (including the first (cover) page, the
Terms on pages 2 to 4, the General Provisions on pages 15 to 23 and the other
appendices, acknowledgements, provisions and forms incorporated by reference),
the following words have the following meanings unless otherwise indicated:

  (a)

“1933 Act” means the United States Securities Act of 1933, as amended;

        (b)

“Applicable Legislation” means, as applicable, the securities laws, regulations,
rules, rulings and orders in the Selling Jurisdictions in Canada and in
jurisdictions where the Issuer is a reporting issuer and all applicable
administrative policy statements issued by the securities regulatory authorities
in each of the Selling Jurisdictions in Canada and in jurisdictions where the
Issuer is a reporting issuer together with the applicable rules and policies of
the Exchange;

        (c)

“Closing” means the completion of the sale and purchase of the Purchased
Securities;

        (d)

“Closing Date” has the meaning assigned in the Terms;

        (e)

“Commissions” means the securities regulatory authorities in each of the Selling
Jurisdictions in Canada and in jurisdictions where the Issuer is a reporting
issuer;

        (f)

“Exchange” has the meaning assigned in the Terms;

        (g)

“Final Closing” means the last closing under the Private Placement;

        (h)

“General Provisions” means those portions of the Subscription Agreement headed
“General Provisions” and contained on pages 15 to 23;

        (i)

“Personal Information” means any information about an identifiable individual,
and includes information provided by the Purchaser in this Subscription
Agreement;

        (j)

“Private Placement” means the offering of the Purchased Securities on the terms
and conditions of the Agency Agreement and this Subscription Agreement;

        (k)

“Purchased Securities” has the meaning assigned in the Terms;

        (l)

“Regulation S” means Regulation S promulgated under the 1933 Act;

        (m)

“Regulatory Authorities” means the Commissions and the Exchange;

        (n)

“Securities” has the meaning assigned in the Terms;

        (o)

“Selling Jurisdictions” has the meaning assigned in the Terms;

        (p)

“Subscription Agreement” means the first (cover) page, the Terms on pages 2 to
4, the General Provisions on pages 15 to 23 and the other appendices,
acknowledgements, provisions and forms incorporated by reference;

        (q)

“Terms” means those portions of the Subscription Agreement headed “Terms” and
contained on pages 2 to 4; and

1.2      In the Subscription Agreement, the following terms have the meanings
defined in Regulation S: “U.S. Person” and “United States”.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 16 of 23 pages

1.3      In the Subscription Agreement, unless otherwise specified, currencies
are indicated in Canadian dollars.

1.4      In the Subscription Agreement, other words and phrases that are
capitalized have the meaning assigned in the Subscription Agreement.

2

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

    2.1

Acknowledgements concerning the Private Placement

The Purchaser acknowledges that:

  (a) no securities commission or similar regulatory authority has reviewed or
passed on the merits of the Securities;           (b) there is no government or
other insurance covering the Securities;           (c) there are risks
associated with the purchase of the Securities and the Purchaser is
knowledgeable or experienced in business and financial matters and is capable of
evaluating the merits and risks of an investment in the Purchased Securities and
is capable of bearing the economic risk of the investments;           (d) there
are restrictions on the Purchaser’s ability to resell the Securities and it is
the responsibility of the Purchaser to find out what those restrictions are and
to comply with them before selling the Securities;           (e) the Issuer has
advised the Purchaser that the Issuer is relying on an exemption from the
requirements to provide the Purchaser with a prospectus and to sell securities
through a person registered to sell securities under the Applicable Legislation
and, as a consequence of acquiring securities pursuant to this exemption,
certain protections, rights and remedies provided by the Applicable Legislation,
including, in most circumstances, statutory rights of rescission or damages,
will not be available to the Purchaser;           (f) no prospectus has been or
is intended to be filed by the Issuer with the Commissions in connection with
the issuance of the Purchased Securities, the issuance is intended to be
exempted from the prospectus and registration requirements of the Applicable
Legislation and as a consequence of acquiring the Purchased Securities pursuant
to these exemptions:           (i) the Purchaser is restricted from using most
of the civil remedies available under the Applicable Legislation;           (ii)
the Purchaser may not receive information that would otherwise be required to be
provided to the Purchaser under the Applicable Legislation; and           (iii)
the Issuer is relieved from certain obligations that would otherwise apply under
the Applicable Legislation;           (g) the Securities have not been
registered under the 1933 Act and may not be offered or sold in the United
States unless registered under the 1933 Act and the securities laws of all
applicable states of the United States or an exemption from such registration
requirements is available, and the Issuer has no obligation or present intention
of filing a registration statement under the 1933 Act in respect of the
Purchased Securities or any of the Securities;           (h) the Purchaser
understands and agrees that offers and sales of any of the Securities prior to
the expiration of a period of six months after the date of the issuance of the
Securities (the six month period hereinafter referred to as the “Distribution
Compliance Period”) shall only be made in compliance with the safe harbor
provisions set forth in Regulation S, pursuant to the registration provisions of
the 1933 Act or an exemption therefrom, and that all offers and sales after the
Distribution Compliance Period shall be made only in compliance with the
registration provisions of the 1933 Act or an exemption therefrom and in each
case only in accordance with applicable state securities laws; and


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 17 of 23 pages


  (i)

the proceeds received by the Issuer may not be sufficient to accomplish it’s
business objectives, given its working capital requirements, acquisition costs,
possible rescission of previous private placements, and ongoing compliance and
regulatory costs;

        (j)

the Purchaser acknowledges that the Issuer’s counsel is acting as counsel to the
Issuer and not as counsel to the Purchaser.


2.2

Representations by all Purchasers

The Purchaser represents and warrants to the Issuer that, as at the Agreement
Date and as at the Closing Date:

  (a)

if the Purchaser is a resident of Canada, the Purchaser complies with one of the
following:

          (i)

the Purchaser is purchasing as principal or is deemed to be purchasing as
principal in accordance with Applicable Legislation and meets the definition of
“accredited investor” as such term is defined under National Instrument 45-106
Prospectus and Registration Exemptions and has completed and signed the
Accredited Investor Form which begins on page 2; or

          (ii)

the Purchaser is purchasing as principal and has purchased that number of
Purchased Securities having an acquisition cost to the Purchaser of not less
than $150,000 to be paid in cash on the Closing Date; or

          (iii)

if the Purchaser is a resident of a province or territory other than Ontario or
Newfoundland, the Purchaser was a shareholder of record of the Issuer as at
October 31, 2014 and at the date hereof continues to be a shareholder, and has
either received advice regarding the suitability of this investment from a
registered investment dealer in the jurisdiction of their residence, or is
purchasing Purchased Securities for an aggregate acquisition of no more than
$15,000;

          (b)

the Purchaser is not a person created or used solely to purchase or hold
securities in order to comply with an exemption from the prospectus requirements
of Applicable Legislation and if the Purchaser is not an individual, it
pre-existed the Offering and has a bona fide purpose other than investment in
the Purchased Securities;

          (c)

in the case of the purchase by the Purchaser of the Purchased Securities as
agent or trustee for any principal, the Purchaser is the duly authorized trustee
or agent of such beneficial purchaser with due and proper power and authority to
execute and deliver, on behalf of each such beneficial purchaser, this
Subscription Agreement and all other documentation in connection with the
purchase of the Purchased Securities hereunder, to agree to the terms and
conditions herein and therein set out and to make the representations,
warranties, acknowledgements and covenants herein and therein contained, all as
if each such beneficial purchaser were the Purchaser and is subscribing as
principal for its own account and not for the benefit of any other person for
investment only and not for resale and the Purchaser’s actions as trustee or
agent are in compliance with applicable law and the Purchaser and each
beneficial purchaser acknowledges that the Issuer may be required by law to
disclose to certain regulatory authorities the identity of each beneficial
purchaser of Purchased Securities for whom it may be acting;

          (d)

the Purchaser and any beneficial purchaser for whom it is acting is resident in
the jurisdiction set out on the execution page of this Subscription Agreement,
such address was not created and is not used solely for the purpose of acquiring
the Purchased Securities and the Purchaser was solicited to purchase in such
jurisdiction;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 18 of 23 pages


  (e) the Purchaser has properly completed, executed and delivered the
applicable form(s) set forth on the cover page of this Agreement and such forms
contain information about the Purchaser that is true and accurate as of the date
of signing and will be true and correct as at the Closing Date;           (f)
the Purchaser has not received, nor has the Purchaser requested, nor does the
Purchaser have any need to receive, any offering memorandum, or any other
document describing the business and affairs of the Issuer in order to assist
the Purchaser in making an investment decision in respect of the Purchased
Securities and the Purchaser has not become aware of any advertisement in
printed media of general and regular paid circulation, radio or television with
respect to the distribution of the Purchased Securities;           (g) no person
has made to the Purchaser any written or oral representations:           (i)
that any person will resell or repurchase the Securities;           (ii) that
any person will refund the purchase price of the Purchased Securities;          
(iii) as to the future price or value of any of the Securities; or          
(iv) that any of the Securities will be listed and posted for trading on a stock
exchange or that application has been made to list and post any of the
Securities for trading on any stock exchange other than the Shares and Warrant
Shares on the Exchange;           (h) if the Purchaser is:           (i) a
corporation, the Purchaser is duly incorporated and is validly subsisting under
the laws of its jurisdiction of incorporation and has all requisite legal and
corporate power and authority to execute and deliver this Subscription
Agreement, to subscribe for the Purchased Securities as contemplated herein and
to carry out and perform its covenants and obligations under the terms of this
Subscription Agreement and the entering into of this Subscription Agreement and
the transactions contemplated hereby will not result in the violation of any of
the terms and provisions of any law applicable to, or the constating documents
of, the Purchaser or of any agreement, written or oral, to which the Purchaser
may be a party or by which the Purchaser is or may be bound;           (ii) a
partnership, syndicate or other form of unincorporated organization, the
Purchaser has the necessary legal capacity and authority to execute and deliver
this Subscription Agreement and to observe and perform its covenants and
obligations hereunder and has obtained all necessary approvals in respect
thereof; or           (iii) an individual, the Purchaser has the legal capacity
and competence to enter into and to execute this Subscription Agreement and to
observe and perform his or her covenants and obligations hereunder;          
(i) this subscription has not been solicited in any other manner contrary to the
Applicable Legislation or the 1933 Act;           (j) the Purchaser has been
advised to consult its own legal and tax advisors with respect to applicable
resale restrictions and tax considerations, and it is solely responsible for
compliance with applicable resale restrictions and applicable tax legislation;  
        (k) the Purchaser has no knowledge of a “material fact” or “material
change” (as those terms are defined in the Applicable Legislation) in the
affairs of the Issuer that has not been generally disclosed to the public,
except knowledge of this particular transaction;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 19 of 23 pages


  (l) the offer made by this subscription is irrevocable (subject to the
Purchaser’s right to withdraw the subscription and to terminate the obligations
as set out in this Subscription Agreement) and requires acceptance by the Issuer
and approval of the Exchange;           (m) the Purchaser is not a “control
person” of the Issuer as defined in the Applicable Legislation, will not become
a “control person” by virtue of this subscription for the Securities and does
not intend to act in concert with any other person to form a control group of
the Issuer;           (n) unless the Purchaser has executed the “Certification
of U.S. Purchaser” that begins on page 10:           (i) the offer was not made
to the Purchaser when the Purchaser was in the United States and, at the time
the Purchaser’s buy order was made, the Purchaser was outside the United States;
          (ii) the current structure of this transaction and all transactions
and activities contemplated hereunder is not a scheme to avoid the registration
requirements of the 1933 Act;           (iii) the Purchaser has no intention to
distribute either directly or indirectly any of the Securities in the United
States, except in compliance with the 1933 Act;           (iv) the Purchaser is
not a U.S. Person; and           (v) the Purchaser is not and will not be
purchasing Purchased Securities for the account or benefit of any U.S. Person;  
        (o) if the Purchaser is a resident of an International Jurisdiction
(which is defined herein to mean a country other than Canada or the United
States), then the Purchaser on its own behalf and, if applicable on behalf of
others for whom it is hereby acting that:           (i) the Purchaser is
knowledgeable of, or has been independently advised as to, the International
Securities Laws (which is defined herein to mean, in respect of each and every
offer or sale of Purchased Securities, any securities laws having application to
the Purchaser and the Private Placement other than the laws of Canada and the
United States and all regulatory notices, orders, rules, regulations, policies
and other instruments incidental thereto) which would apply to this
subscription, if any;           (ii) the Purchaser is purchasing the Purchased
Securities pursuant to an applicable exemption from any prospectus, registration
or similar requirements under the International Securities Laws of that
International Jurisdiction, or, if such is not applicable, the Purchaser is
permitted to purchase the Purchased Securities under the International
Securities Laws of the International Jurisdiction without the need to rely on
exemptions;           (iii) the subscription by the Purchaser does not
contravene any of the International Securities Laws applicable to the Purchaser
and the Issuer and does not give rise to any obligation of the Issuer to prepare
and file a prospectus or similar document or to register the Securities or to be
registered with any governmental or regulatory authority;           (iv) the
International Securities Laws do not require the Issuer to make any filings or
seek any approvals of any kind whatsoever from any regulatory authority of any
kind whatsoever in the International Jurisdiction; and           (v) the
Securities are being acquired for investment purposes only and not with a view
to resale and distribution, and the distribution of the Securities to the
Purchaser by the Issuer complies with all International Securities Laws;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 20 of 23 pages


  (p)

this Subscription Agreement has been duly executed and delivered by the
Purchaser and constitutes a legal, valid and binding agreement of the Purchaser
enforceable against the Purchaser;

        (q)

the Purchaser has been independently advised as to the applicable hold period
imposed in respect of the Securities by securities legislation in the
jurisdiction in which the Purchaser resides and confirms that no representation
has been made respecting the applicable hold periods for the Securities and
acknowledges that the hold period indicated in the Terms does not constitute
such representation and is aware of the risks and other characteristics of the
Securities and of the fact that the Purchaser may not be able to resell the
Securities except in accordance with the applicable securities legislation and
regulatory policies;

        (r)

the Purchaser is capable of assessing the proposed investment as a result of the
Purchaser’s financial and business experience or as a result of advice received
from a registered person other than the Issuer or any affiliates of the Issuer;

        (s)

if required by applicable securities legislation, policy or order or by any
securities commission, stock exchange or other regulatory authority, the
Purchaser will execute, deliver, file and otherwise assist the Issuer in filing,
such reports, undertakings and other documents with respect to the issuance of
the Securities as may be required; and

        (t)

the funds representing the aggregate subscription price for the Purchased
Securities which will be advanced by the Purchaser hereunder will not represent
proceeds of crime for the purposes of the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada) and the Purchaser acknowledges that the
Issuer may in the future be required by law to disclose the Purchaser’s name and
other information relating to this Subscription Agreement and the Purchaser’s
subscription hereunder, on a confidential basis, pursuant to such Act. To the
best of its knowledge: (a) none of the subscription funds to be provided by the
Purchaser (i) have been or will be derived from or related to any activity that
is deemed criminal under the law of Canada, the United States, or any other
jurisdiction, or (ii) are being tendered on behalf of a person or entity who has
not been identified to the Purchaser; and (b) the Purchaser shall promptly
notify the Issuer if the Purchaser discovers that any of such representations
ceases to be true, and to provide the Issuer with appropriate information in
connection therewith.


2.3

Reliance, indemnity and notification of changes

The representations and warranties in the Subscription Agreement (including the
first (cover) page, the Terms on pages 2 to 4, the General Provisions on pages
15 to 23 and the other appendices, acknowledgements, provisions and forms
incorporated by reference) are made by the Purchaser with the intent that they
be relied upon by the Issuer in determining its suitability as a purchaser of
Purchased Securities, and the Purchaser hereby agrees to indemnify the Issuer
against all losses, claims, costs, expenses and damages or liabilities which any
of them may suffer or incur as a result of reliance thereon. The Purchaser
undertakes to notify the Issuer immediately of any change in any representation,
warranty or other information relating to the Purchaser set forth in the
Subscription Agreement (including the first (cover) page, the Terms on pages 2
to 4, the General Provisions on pages 15 to 23 and the other appendices,
acknowledgements, provisions and forms incorporated by reference) which takes
place prior to the Closing.

2.4

Survival of representations and warranties

The representations and warranties contained in this Section will survive the
Closing.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 21 of 23 pages


3

REPRESENTATIONS AND WARRANTIES OF THE ISSUER

By executing this Subscription Agreement, the Issuer represents, warrants and
covenants to the Purchaser, which representations, warranties and covenants will
be true and correct as of the Closing Date (as herein defined) with the same
force and effect as if made at and as of the Closing (and acknowledges that the
Purchaser is relying thereon) that:

  a)

The Issuer has been duly incorporated and organized and is a valid and
subsisting Issuer under the laws of the State of Nevada and is duly qualified to
carry on business in each jurisdiction wherein the carrying out of the
activities contemplated makes such qualifications necessary;

        b)

The shares which form a part of the Units will, upon issue and delivery, be
validly issued as fully paid and non-assessable.

        c)

The Issuer has the full corporate right, power and authority to execute this
Subscription Agreement, and to issue the Units to the Purchaser pursuant to the
terms of this Subscription Agreement

        d)

This Subscription Agreement constitutes a binding and enforceable obligation of
the Issuer, enforceable in accordance with its terms.

        e)

This Subscription has been given for valuable consideration and is irrevocable,
except with the written consent of the Issuer.

        f)

The Issuer has filed all forms, reports, documents and information required to
be filed by it, whether pursuant to applicable securities laws or otherwise,
with the Exchange (or one of its predecessors) or the applicable securities
regulatory authorities (the “Disclosure Documents”). As of the time the
Disclosure Documents were filed with the applicable securities regulators and on
SEDAR (System for Electronic Document Analysis and Retrieval) as applicable (or,
if amended or superseded by a filing prior to the date of this Agreement, then
on the date of such filing): (i) each of the Disclosure Documents complied in
all material respects with the requirements of the applicable securities laws;
and (ii) none of the Disclosure Documents contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading.

        g)

The financial statements of the Issuer contained in the Disclosure Documents :
(i) complied as to form in all material respects with the published rules and
regulations under the applicable securities laws; (ii) were reported in
accordance with United States generally accepted accounting principles or
International Financial Reporting Standards, as the case may be; and (iii)
present fairly the consolidated financial position of the Issuer and its
subsidiaries, if any, as of the respective dates thereof and the consolidated
results of operations of the Issuer and its subsidiaries, if any, for the
periods covered thereby.

        h)

There is no “material fact” or “material change” (as those terms are defined in
the Acts) in the affairs of the Issuer that has not been generally disclosed to
the public.


4

PERSONAL INFORMATION

The Purchaser provides its consent to:

  (a)

the disclosure of Personal Information by the Issuer to the Exchange, to the
Ontario Securities Commission and to any other applicable securities regulatory
authorities, the Issuer’s registrar and transfer agent, legal counsel and any
other party involved in the purchase and sale of the Purchased Securities;


--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 22 of 23 pages


  (b)

the collection, use and disclosure of Personal Information by the Exchange for
the purposes described herein, or as otherwise identified by the Exchange, from
time to time; and

        (c)

the collection, use and disclosure of Personal Information by the Commissions
for the purposes described in herein.


5

ISSUER’S ACCEPTANCE

This Subscription Agreement, when executed by the Purchaser, and delivered to
the Issuer, will constitute a subscription for the Purchased Securities which
will not be binding on the Issuer until accepted by the Issuer by executing this
Subscription Agreement in the space provided on the face page(s) of this
Subscription Agreement and, notwithstanding the Agreement Date, if the Issuer
accepts the subscription by the Purchaser, this Subscription Agreement will be
entered into on the date of such execution by the Issuer.

6

CLOSING

6.1      The Purchaser acknowledges that, although Purchased Securities may be
issued to other purchasers under the Private Placement concurrently with the
Closing, there may be other sales of Purchased Securities under the Private
Placement, some or all of which may close before or after the Closing. The
Purchaser further acknowledges that there is a risk that insufficient funds may
be raised on the Closing to fund the Issuer’s objectives, and that further
closings may not take place after the Closing.

6.2      On or before the Closing Date, the Purchaser will deliver to the Issuer
the Subscription Agreement and all applicable acknowledgements, provisions and
required forms, duly executed, and payment in full for the total price of the
Purchased Securities to be purchased by the Purchaser.

6.3      At Closing, the Issuer will deliver the certificates representing the
Purchased Securities purchased by the Purchaser registered in the name of the
Purchaser or its nominee.

6.4.      If a Purchaser acquired the Purchased Securities pursuant to section
2.2(iii), such Purchaser will have certain rights, some of which are described
below. For information about such rights, an eligible Purchaser should consult a
lawyer.

If there is a misrepresentation in this Agreement, such Purchaser will have a
contractual right to sue the Issuer:

  (a)

to cancel its agreement to buy the Purchased Securities, or

        (b)

for damages.

This contractual right to sue is available to such Purchaser will whether or not
it relied on the misrepresentation. However, in an action for damages, the
amount such Purchaser may recover will not exceed the price that it paid for the
Purchased Securities and will not include any part of the damages that the
Issuer proves does not represent the depreciation in value of the Purchased
Securities resulting from the misrepresentation. The Issuer has a defence if it
proves that the Purchaser knew of the misrepresentation when the Purchaser
purchased the Securities.

If a Purchaser intends to rely on the rights described in (a) or (b) above, it
must do so within strict time limitations. It must commence an action to cancel
this Agreement within 180 days after it has signed this Agreement to purchase
the Securities. It must commence an action for damages within the earlier of 180
days after learning of the misrepresentation and 3 years after it signed this
agreement to purchase the Securities.

7

MISCELLANEOUS

7.1      The Purchaser agrees to sell, assign or transfer the Securities only in
accordance with the requirements of applicable securities laws and any legends
placed on the Securities as contemplated by the Subscription Agreement.

--------------------------------------------------------------------------------


Subscription Agreement (with related appendices, acknowledgements, provisions
and forms) Page 23 of 23 pages

7.2      The Purchaser hereby authorizes the Issuer to correct any minor errors
in, or complete any minor information missing from any part of the Subscription
Agreement and any other acknowledgements, provisions, forms, certificates or
documents executed by the Purchaser and delivered to the Issuer in connection
with the Private Placement.

7.3      The Issuer may rely on delivery by fax machine or e-mail of an executed
copy of this subscription, and acceptance by the Issuer of such faxed or
e-mailed copy will be equally effective to create a valid and binding agreement
between the Purchaser and the Issuer in accordance with the terms of the
Subscription Agreement. If less than a complete copy of this Subscription
Agreement is delivered to the Issuer at Closing, the Issuer and its advisors are
entitled to assume that the Purchaser accepts and agrees to all of the terms and
conditions of the pages not delivered at Closing unaltered.

7.4      Without limitation, this subscription and the transactions contemplated
by this Subscription Agreement are conditional upon and subject to the Issuer’s
having obtained such regulatory approval of this subscription and the
transactions contemplated by this Subscription Agreement as the Issuer considers
necessary.

7.5      This Subscription Agreement is not assignable or transferable by the
parties hereto without the express written consent of the other party to this
Subscription Agreement.

7.6      Time is of the essence of this Subscription Agreement and will be
calculated in accordance with the provisions of the Interpretation Act (British
Columbia).

7.7      Except as expressly provided in this Subscription Agreement and in the
agreements, instruments and other documents contemplated or provided for in this
Subscription Agreement, this Subscription Agreement contains the entire
agreement between the parties with respect to the Securities and there are no
other terms, conditions, representations or warranties whether expressed,
implied, oral or written, by statute, by common law, by the Issuer, or by anyone
else.

7.8      The parties to this Subscription Agreement may amend this Subscription
Agreement only in writing.

7.9      This Subscription Agreement enures to the benefit of and is binding
upon the parties to this Subscription Agreement and their successors and
permitted assigns.

7.10      A party to this Subscription Agreement will give all notices to or
other written communications with the other party to this Subscription Agreement
concerning this Subscription Agreement by hand or by registered mail addressed
to the address given on page 1.

7.11      The contract arising out of this Subscription Agreement and all
documents relating thereto, have been or will be drafted in English only by
common accord among the parties. Le soussigné reconnaît par les présentes qu’il
a exigé que le contrat résultant de cette convention de souscription ainsi que
tous documents y afférents soient rédigés en langue anglaise seulement.

7.12      This Subscription Agreement is to be read with all changes in gender
or number as required by the context.

7.13      This Subscription Agreement will be governed by and construed in
accordance with the internal laws of British Columbia (without reference to its
rules governing the choice or conflict of laws), and the parties hereto
irrevocably attorn and submit to the exclusive jurisdiction of the courts of
British Columbia with respect to any dispute related to this Subscription
Agreement.

End of General Provisions

End of Subscription Agreement

--------------------------------------------------------------------------------